DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claims 1, 4-8 and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: amendment to the specification on 7/12/2021 includes reference numeral “19” which is not shown in figure 4 of the drawings as indicated.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub # 2017/0251739) in view of Ogunro (US Pat # 5,758,670).
In regards to claims 1 and 10-12, Kim et al. teaches a pre-braided hair extension (Paragraph 0021) formed of a plurality of hair ropes (Figure 4 at 215, 210, 240) weaved into a braided pattern (Figure 1) extending to a first end (Figure 1 at bottom, where such can be referred to as a decorative end) from a loop (105) formed at a second end.
Kim et al. does not expressly teach the braid is formed with the loop configured to receive a grouping of hair of the user, and wherein the braided pattern is configured to create a plurality of spaces between the hair ropes; and wherein the plurality of spaces is configured to receive the bunched grouping of hair threaded in, among, and distinct from the hair ropes between the first end and the second end and such that a resulting pattern of the bunched 
However, Ogunro teaches the braid is formed by providing a plurality of hair ropes (Figure 15 at 18, where loop at top form first and second hair ropes extending therefrom, extending downwardly) including a loop (Figure 15 at portion 18 surrounding 42) in the hair ropes configured to receive a bunched grouping of hair of a user (40, 41) there through; and wherein the braided pattern is configured to create a plurality of spaces/through holes between the hair ropes (see Figure 15); and wherein the plurality of spaces/through holes is configured to receive the bunched grouping of hair threaded in, among, and distinct from the hair ropes between the first end and the second end and such that a resulting pattern of the bunched grouping of hair within the braided pattern flows longitudinally along the plurality of hair ropes of pre-braided hair extension (see Figure 15). Therefore, it would have been obvious, to one of ordinary skill in the art at the time the invention was filed, to modify the braid of Kim et al. to be formed with the spaces of Ogunro in order to allow the user to weave in supplemental hair to increase volume and security. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Ogunro, as applied to claim 1, in further view of Murphy (US Pub # 2013/0312781).
In regards to claims 4-5, Kim et al. teaches the loop of the braid, but does not teach a rubber band connected to the loop configured to be attached to a bunched group of user’s hair. 
However, Murphy teaches providing a supplemental hair extension with a loop at one end (226a) configured to attach to a rubber band or spring clip for fastening to a user’s hair (Paragraph 0030). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the extension of Kim to couple to a band or clip as taught by Murphy, in order to provide a simple means for coupling the extension to the user.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Ogunro, as applied to claim 1 above, in further view of Ueda (JP 2007-16365).
Regarding claims 6-7, Kim et al. teaches the hair extension; but does not teach the extension is a dreadlock.
However, Ueda teaches a hair extension of a single dreadlock (See translation). It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hair extension of Kim et al. to be a dreadlock, as taught by Ueda, in order to provide the desired aesthetic for the user.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Ogunro and Ueda, as applied to claim 6 above, in further view of Shin (US Pub # 2017/0215505).
Regarding claim 8, Kim et al. /Ueda teaches the dreadlock extension; but does not teach it has a double-ended pattern.
However, Shin teaches a hair extension with a decorative end comprises a double-ended pattern (see Figure 9). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the extension of Kim et al. /Ueda to have a dual-ended portion as taught by Shin in order to provide increased volume to the style of the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772